In an action, inter alia, to recover damages for personal injuries, the defendant Meir Orenstein appeals from an order of the Supreme Court, Rockland County (Bergerman, J.), dated August 23, 2004, which granted the plaintiffs’ motion, in effect, for prejudgment interest from the date that the plaintiffs were granted summary judgment on the issue of liability against him.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiffs’ motion, in effect, for pre-judgment interest pursuant to CPLR 5002 from the date of the order granting them summary judgment on the issue of liability against the appellant (see Love v State of New York, 78 NY2d 540 [1991]). Cozier, J.P., Luciano, Crane and Skelos, JJ., concur.